Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT

                                        No. 04-15-00581-CV

                     IN THE INTEREST OF J.J.R. AND D.A.R., Children

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-CI-09583
                         Honorable John D. Gabriel Jr., Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is affirmed. Costs
of appeal are assessed against Appellant, Angelica F.

       SIGNED September 7, 2016.


                                                   _____________________________
                                                   Jason Pulliam, Justice